J-A29028-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN BRADLEY PETERS, SR.                   :
                                               :
                                               :   No. 661 WDA 2021

         Appeal from the Judgment of Sentence Entered April 28, 2021
      In the Court of Common Pleas of Clarion County Criminal Division at
                       No(s): CP-16-MD-0000010-2021


BEFORE:      BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                             FILED: APRIL 27, 2022

        John Bradley Peters, Sr., appeals from the judgment of sentence

imposed after a trial court convicted him of indirect criminal contempt (“ICC”)

for violating an existing protection from abuse (“PFA”) order.1 We affirm.

        We glean the following from the record. Prior to the subject incident,

Appellant and his wife, Stacey Peters, separated.          Of relevance to the

underlying incident, Ms. Peters purchased a residence in Sligo, Pennsylvania,

to restore and rent to third parties. Before the parties’ separation, Appellant

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1  This order was entered pursuant to the PFA Act, 23 Pa.C.S. §§ 6101-6122.
“The purpose of the PFA Act is to protect victims of domestic violence from
those who perpetrate such abuse, with the primary goal of advance prevention
of physical and sexual abuse.” E.K. v. J.R.A., 237 A.3d 509, 519 (Pa.Super.
2020) (cleaned up).
J-A29028-21



was involved in renovating the property. However, due to his unfinished work,

the residence was not habitable.2              As a result of an incident involving

Appellant, Ms. Peters, and their adult son, John Bradley Peters, Jr. (“Junior”),

Appellant was arrested on assault charges and proceeded to trial. After he

was acquitted, Ms. Peters sought a PFA order. On October 30, 2020, a three-

year final PFA order was issued in Jefferson County, which prohibited Appellant

from having any contact with Ms. Peters.              Thereafter, Appellant initiated

divorce proceedings. Ms. Peters retained ownership of the Sligo residence.

       On February 9, 2021, Ms. Peters and Junior drove in separate vehicles

to the Sligo residence to pick up some items Ms. Peters had stored there.

When they arrived, two cars they did not recognize were parked at the

property, so Junior stopped his vehicle in the street and Ms. Peters stopped

behind him. Ms. Peters rolled her window down and Junior came over to talk

to her. At the same time, Appellant walked out of the residence and directly

towards Ms. Peters’ vehicle. Appellant told Junior that he was not to come in

the residence and then continued to proceed towards Ms. Peters.                When

Appellant was about four feet from her vehicle, she asked him what he was

doing there. Appellant stopped in the road and said that he owned the house



____________________________________________


2 Specifically, walls had been removed, a water pipe had burst, the gas and
water utilities had been shut off, and the electric service did not extend to the
second floor.




                                           -2-
J-A29028-21



and lived there.3 Ms. Peters and Junior both called the police and Appellant

walked away. Junior returned to his vehicle, and he and Ms. Peters drove to

a nearby gas station to wait for the police to arrive.

       According to Appellant, he was staying at the Sligo residence

temporarily to check the condition of the house and to repair his vehicle.

However, when Ms. Peters subsequently entered the Sligo residence, she

discovered a heater, television, bed, small refrigerator, toaster oven, various

kitchen utensils, and food. Additionally, Appellant had purchased a modem

and/or router five days before the incident and connected the residential

network to the Internet. Since the electricity did not reach the second floor,

Appellant had run approximately four extension cords from the first floor to

the second floor.

       As a result of the foregoing interaction, Appellant was arrested for

violating the PFA order. Following a hearing, the trial court found Appellant

guilty of ICC and sentenced him to pay a fine. The trial court did not impose

a period of incarceration or probation. Appellant filed a post-sentence motion,

which the trial court denied in part and granted in part.




____________________________________________


3 At the subsequent trial, Appellant testified that he did not speak with Ms.
Peters that day. However, Trooper Joshua McGinnis, one of the responding
officers, testified that Appellant answered affirmatively when asked if the
conversation between him and Ms. Peters occurred as described herein.



                                           -3-
J-A29028-21



       This timely filed appeal followed. Both Appellant and the trial court have

complied with Pa.R.A.P. 1925.4 Appellant raises the following issues:

       1. That the trial court erred in convicting [Appellant] of [ICC], and
       subsequently not finding that said verdict was against the weight
       of the evidence presented during the trial.

       2. That the trial court erred in concluding that sufficient evidence
       was presented during [Appellant’s] trial to establish each of the
       elements necessary to sustain a conviction for [ICC].

       3. That the trial court erred in convicting [Appellant] of [ICC],
       namely in that any potential violations were only de minimis in
       nature, and thus should have been dismissed as a matter of law.

Appellant’s brief at 5 (unnecessary capitalization omitted).

       We consider these issues in reverse order. Appellant argues that the

ICC charge should have been dismissed as a de minimis violation pursuant to

18 Pa.C.S. § 312. Appellant’s brief at 16.

       “We review a trial court’s failure to characterize an appellant’s conduct

as de minimis for an abuse of discretion.”       Commonwealth v. Sandoval,

266 A.3d 1098, 1104 (Pa.Super. 2021) (cleaned up). Section 312 provides

as follows:

       (a) General rule.--The court shall dismiss a prosecution if,
       having regard to the nature of the conduct charged to constitute
       an offense and the nature of the attendant circumstances, it finds
       that the conduct of the defendant:



____________________________________________


4  At the direction of this Court, the trial court filed a supplemental opinion.
See Commonwealth v. Peters, ___ A.3d ___, 2022 WL 704263 (Pa.Super.
filed March 9, 2022) (non-precedential decision).

                                           -4-
J-A29028-21


            (1) was within a customary license or tolerance, neither
            expressly negatived by the person whose interest was
            infringed nor inconsistent with the purpose of the law
            defining the offense;

            (2) did not actually cause or threaten the harm or evil
            sought to be prevented by the law defining the offense or
            did so only to an extent too trivial to warrant the
            condemnation of conviction; or

            (3) presents such other extenuations that it cannot
            reasonably be regarded as envisaged by the General
            Assembly or other authority in forbidding the offense.

      (b) Written statement.--The court shall not dismiss a
      prosecution under this section without filing a written statement
      of its reasons, except that if the attorney for the Commonwealth
      is the moving party for such dismissal no such written statement
      need be filed.

18 Pa.C.S. § 312. “The purpose of Section 312 is to remove petty infractions

from the reach of the criminal law. An offense alleged to be de minimis in

nature should not be dismissed where either harm to the victim or society in

fact occurs.” Sandoval, supra at 1104 (cleaned up).

      In Appellant’s post-sentence motion, he argued that the ICC charge

should have been dismissed as de minimis. On appeal, Appellant elaborates

that the violation should be classified as a petty infraction and de minimis

because the encounter “did not cause harm to the victim or society[,]” and

thus “was not the type intended to carry the stigma of a criminal conviction.”

Appellant’s brief at 17.

      In rejecting Appellant’s claim that the violation was de minimis, the trial

court concluded that none of the circumstances in § 312 apply. Regarding

Appellant’s argument that the encounter did not harm the victim or society,

                                      -5-
J-A29028-21



the court found the conduct was not trivial and, in fact, threatened the harm

sought to be prevented by the PFA order:

      The subject Order is intended to prevent future contact which may
      place a victim in reasonable fear of abuse, even when a defendant
      does not speak words which threaten harm. Here, [Ms.] Peters
      testified that she was scared when [Appellant] approached and
      got within four feet of her, apparently due to a history of abuse.
      It is irrelevant that [Appellant] did not say he was going to harm
      her. The [PFA order] and the [PFA] Act do not include an
      exception when a defendant speaks words which are non-
      threatening.

Trial Court Supplemental Opinion, 3/15/22, at unnumbered 4. Moreover, the

court considered that despite the PFA order requiring Appellant to avoid

situations where he could reasonably encounter Ms. Peters, Appellant

occupied the Sligo residence with the knowledge that she “owned the house

and had not given him permission to stay there and that she may come to the

house.” Id.

      Appellant’s “interpretation would eviscerate th[e PFA order’s] purpose,

as all violations of the order that did not result in physical . . . harm to the

victim would be de minimis.”     Commonwealth v. Cooper, 217 A.3d 401

(Pa.Super. 2019) (non-precedential decision at 8); cf. E.K., supra at 522

(“Because the goal of the PFA Act is to prevent physical and sexual abuse, a

victim does not have to wait for physical or sexual abuse to occur for the PFA

Act to apply[.]”). We agree with the trial court’s analysis and hold that it did

not abuse its discretion in concluding Appellant’s conduct was not de minimis.




                                     -6-
J-A29028-21



      We next examine Appellant’s sufficiency challenge.       In doing so, we

must determine “whether, viewing all the evidence admitted at trial in the

light most favorable to the verdict winner, there is sufficient evidence to

enable a fact-finder to find every element of the crime beyond a reasonable

doubt.” Commonwealth v. Gonzalez, 109 A.3d 711, 716 (Pa.Super. 2015)

(citations omitted).   “In applying the above test, we may not weigh the

evidence and substitute our judgment for that of the fact-finder. Id.         In

addition, the evidence “need not preclude every possibility of innocence.” Id.

The Commonwealth may meet its burden by wholly circumstantial evidence

and “any doubt regarding a defendant’s guilt may be resolved by the fact-

finder unless the evidence is so weak and inconclusive that as a matter of law

no probability of fact may be drawn from the combined circumstances.” Id.

Moreover, “in applying the above test, the entire record must be evaluated

and all evidence actually received must be considered.” Id. Finally, “the trier

of fact while passing upon the credibility of witnesses and the weight of the

evidence produced, is free to believe all, part or none of the evidence.” Id.

      The PFA Act permits a court to punish and hold in contempt a defendant

charged with ICC for violating a PFA order. See 23 Pa.C.S. § 6114(a). To

establish ICC, the Commonwealth must prove the following four elements:

“(1) the order was sufficiently definite, clear, and specific to the contemnor as

to leave no doubt of the conduct prohibited; (2) the contemnor had notice of

the order; (3) the act constituting the violation must have been volitional; and




                                      -7-
J-A29028-21



(4) the contemnor must have acted with wrongful intent.” Commonwealth

v. Walsh, 36 A.3d 613, 618 (Pa.Super. 2012) (citation omitted).

      Appellant concedes that the first two elements were proven beyond a

reasonable doubt.      Appellant’s brief at 12.      However, he argues the

Commonwealth failed to prove the contact was volitional or that his actions

on “that day were committed with wrongful intent.” Id. at 12-13. In support,

Appellant relies on this Court’s decision in Commonwealth v. Haigh, 874

A.2d 1174 (Pa.Super. 2005). Appellant’s brief at 13. In Haigh, the defendant

was prohibited from having contact with his wife. However, at a PFA violation

hearing, he engaged in conversation with his wife under the belief that the

PFA order was relaxed in the courtroom context and where he only spoke out

of concern for his wife’s health.

      On appeal to this Court, we observed that “[i]t is imperative that trial

judges use common sense and consider the context and surrounding factors

in making their determinations of whether a violation of a court order is

truly intentional before imposing sanctions of criminal contempt.” Haigh,

supra at 1177 (emphasis in original). Given the presence of a judge, deputy

sheriff, prosecutor, and other persons in the courtroom, we concluded that

acting intentionally in violation of the PFA order would have been irrational.

Critically, however, the trial judge had specifically found the defendant rational

enough on that day to enter guilty pleas.          Thus, “[u]nder the peculiar

circumstances” of that case, and “because we conclude[d] that the record

d[id] not support the determination that [the defendant] intended to violate

                                      -8-
J-A29028-21



the final PFA order and because the infraction was both de minimis and non-

threatening, we [we]re constrained to hold that the trial court did abuse its

discretion in convicting [defendant] of [ICC].”     Id. at 1178 (emphasis in

original).

      In the instant case, the trial court “imputed wrongful intent by virtue of

the substantial certainty that [Appellant’s] actions would place him in contact

with the victim in violation of the PFA [o]rder.” Trial Court Opinion, 7/9/21,

at unnumbered 3.       In concluding there was sufficient evidence to find

Appellant guilty, the court observed that the PFA order was clear, that “[n]o

contact means no contact[,]” and it essentially came down to “a credibility

question[.]” N.T., 3/24/21, at 87. By staying at the Sligo residence for five

days, the trial court found Appellant “set himself up to have contact with [Ms.

Peters]” as follows:

      [Appellant] said he had no idea she was going to be there, but he
      knew things were stored there. He knew his belongings were
      stored there. So certainly there was the risk that she was going
      to be there, which he knew. He exposed himself to that risk.

            He put himself in the position where there was the possibility
      of having contact with her, and I think the PFA Order is clear
      enough that he was to avoid any realistic possibility that he would
      be in contact with her.

            And he knew that he was to avoid being in a situation where
      he may have contact with her. So it wasn’t entirely inadvertent.
      It wasn’t entirely unexpected.

            With regard to whether he approached and talked with her,
      I find that he did, based on the testimony of [Ms. Peters and
      Junior], and especially Trooper McGinnis who said this is what
      [Appellant] told him, that he did talk with her.

                                     -9-
J-A29028-21



Id. at 89.

       “[W]rongful intent can be imputed by virtue of the substantial certainty

that by [engaging in the conduct], he would be in contact with her in violation

of the PFA [o]rder.”      Commonwealth v. Brumbaugh, 932 A2d 108, 111

(Pa.Super. 2007). Here, the terms of the PFA order clearly delineated the

conduct prohibited and Appellant does not contest his knowledge of this order.

By staying for several days at a residence owned by Ms. Peters and used

actively by her for storage, it was reasonably certain that Appellant would

encounter her. Moreover, when she did arrive and stop her vehicle in the

street outside the residence, Appellant approached her vehicle, stopped four

feet away in the street, and stated that he was living there and he owned the

residence. Thus, unlike the defendant in Haigh, Appellant did not approach

Ms. Peters out of concern for her health in the presence of various officers of

the court. Clearly, this contact was in violation of the PFA order and Appellant,

who testified that he avoided responding to text messages from Ms. Peters in

order to remain compliant with the PFA order,5 was fully aware that direct

contact with Ms. Peters would violate the PFA order. Accordingly, when viewed

in the light most favorable to the Commonwealth, the evidence adduced at

trial established beyond a reasonable doubt that Appellant intentionally



____________________________________________


5 We discuss the context for these messages as part of Appellant’s weight
challenge, infra.

                                          - 10 -
J-A29028-21


engaged in conduct that violated the terms of the PFA order.          Thus, the

evidence was sufficient to sustain his ICC conviction.

       Finally, we address Appellant’s weight challenge.       Our standard of

review when presented with a weight of the evidence claim is distinct from

that applied by the trial court:

       Appellate review of a weight claim is a review of the exercise of
       discretion, not of the underlying question of whether the verdict
       is against the weight of the evidence. Because the trial judge has
       had the opportunity to hear and see the evidence presented, an
       appellate court will give the gravest consideration to the findings
       and reasons advanced by the trial judge when reviewing a trial
       court’s determination that the verdict is against the weight of
       the evidence. One of the least assailable reasons for granting or
       denying a new trial is the lower court’s conviction that the verdict
       was or was not against the weight of the evidence and that a new
       trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (cleaned up).6 “An

abuse of discretion is not a mere error in judgment but, rather, involves bias,

ill will, partiality, prejudice, manifest unreasonableness, or misapplication of

law.” Commonwealth v. Kane, 10 A.3d 327, 333 (Pa.Super. 2010).

       According to Appellant, there was no evidence presented to establish

that he had “any intention of having contact with Ms. Peters on February 9,

2021.” Appellant’s brief at 10. Appellant argues that “[c]onflicting testimony

____________________________________________


6 We recognize the inherent incongruity in asking a trial judge to conclude that
his non-jury decision shocked his own conscience. Nonetheless, this Court
applies the same standard of review to weight claims regardless of whether
the trial judge presided over a jury or non-jury trial.




                                          - 11 -
J-A29028-21


was presented regarding the interaction” between Appellant and Ms. Peters,

and that “at most, [Appellant] simply responded to [her] question . . . before

walking back inside the home.”7 Id. at 11. Further, he avers that “Ms. Peters’

engaging with [him] that day fit a pattern of similar behavior” in that she had

previously texted Appellant in response to him filing divorce proceedings,

purportedly requested to be his friend on Facebook accidentally, and contacted

Appellant’s sister about returning property he had requested. Id. at 11-12.

Appellant claims that his non-responsiveness to these earlier entreaties by Ms.

Peters “supports the contention that he had no willful contact in violation of

the PFA [order] on February 9.” Id. at 12.

       The trial court, upon evaluating the evidence presented, found that Ms.

Peters and Trooper McGinnis offered credible testimony, while Appellant did

not. See Trial Court Supplemental Opinion, 3/15/22, at unnumbered 2. In

rejecting Appellant’s version of events, the court concluded that Appellant’s

stay at the Sligo residence was not temporary and that he had “voluntarily

put himself in a position where he realistically could have contact with Ms.

Peters and he did have contact with her, in violation of the PFA Order.” Id.


____________________________________________


7 Appellant is referencing the inconsistencies between Appellant’s testimony
and that of Ms. Peters, Junior, and Trooper McGinnis, discussed supra.
Specifically, Appellant testified that he did not approach Ms. Peters’ vehicle or
speak with her that day. See N.T., 3/24/21, at 62-63, 69-70. Ms. Peters and
Junior testified consistent with the recitation supra that Appellant did approach
and speak with Ms. Peters. Finally, Trooper McGinnis testified that Appellant
told him that Appellant had a conversation with Ms. Peters consistent with the
one recounted by Ms. Peters and detailed supra. Id. at 74-75.

                                          - 12 -
J-A29028-21


at 5.    The court denied Appellant’s weight claim, holding that “to ignore

[Appellant’s] testimony or to give it equal weight with all the facts is not to

deny justice[ and t]here are no facts which are so contrary to the other

evidence as to shock one’s sense of justice.” Id.

        As observed supra, “the trier of fact while passing upon the credibility

of witnesses and the weight of the evidence produced, is free to believe all,

part or none of the evidence.” Gonzalez, supra at 716. Upon review of the

certified record, we conclude the trial court did not abuse its discretion in

concluding that Appellant’s verdict was not against the weight of the evidence.

Accordingly, Appellant is not entitled to relief on this claim.

        Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/2022




                                      - 13 -